Title: To Thomas Jefferson from William Wirt, 24 July 1805
From: Wirt, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norfolk. July 24th. 1805.
                  
                  In this intermission of your public labours I hope there may be nothing improper, in begging the aid of your memory towards a little literary project which I have on foot. I am collecting memoirs of the late Patrick Henry. His life and example appear to me to afford some fine lessons. His faults, as well as his virtues will be instructive and I propose to myself to become his biographer, not his panegyrist. I find much difficulty in collecting materials such as will render this work interesting. The materials which I do collect are too general and jejune, there is nothing in them which brings me near to the character of Mr. Henry, or which will enable me to bring others so.
                  You have had such repeated proofs of the perfidy and treachery of man, that I am almost afraid to ask or to hope that you will trust me with your free and unrestrained communications concerning Mr Henry. From the very little indeed that you know of me, I have felt and still feel considerable difficulty in making this request: but I know that you confide justly in your nephews Peter and Dabney Carr, to whom I am intimately known. If you find their report of me such as I anticipate, you will believe the assurance which I give you, on my honor, that any communications which you may be pleased to confide to me shall be seen by no eyes, but my own, and that they shall be returned to you as soon as I have made the use of them which you intend. I am peculiarly anxious on this subject, because I know that information so circumstantial, authentic and interesting as your thorough acquaintance with Mr. Henry would enable you to give, would be, of itself, sufficient to stamp the highest value on the publication.
                  It would, I think, be a capital embellishment to the peice to groupe in the back ground the eminent men with whom he acted—his competitors at the Bar, in the Virginia house of burgesses and in the old continental congress.—You knew them all personally and intimately and might not perhaps find it too troublesome to favor me with a short character of the most prominent of them.
                  I experience much solicitude in resolving to send this letter to you—let me hope that you will experience nothing in rejecting my request, if there be the least want of time or inclination to comply with it—such a circumstance would not in any degree diminish the profound and Encreasing respect and esteem with which I have the honor to be Dear Sir yr dev. Sev.
                  
                     Wm. Wirt 
                     
                  
               